                                                                                     Case 3:18-cv-03393-VC Document 22 Filed 06/14/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                                          8
                                                                          9   JOHN B. FREITAS,                                      No. C 19-03347 JSW
                                                                         10                   Plaintiff,

                                                                         11     v.                                                  SUA SPONTE ORDER OF
United States District Court




                                                                                                                                    REFERRAL FOR PURPOSE OF
                                                                         12   BANK OF AMERICA N.A.,                                 DETERMINING RELATIONSHIP
                               For the Northern District of California




                                                                         13                   Defendant.
                                                                                                                         /
                                                                         14
                                                                         15            Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED
                                                                         16   to the Honorable William Alsup for consideration of whether the case is related to Freitas v. Clear
                                                                         17   Recon Corp., et al., Case No. 18-cv-03393-WHA.
                                                                         18            IT IS SO ORDERED.
                                                                         19   Dated: June 14, 2019
                                                                                                                                      JEFFREY S. WHITE
                                                                         20                                                           UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
